Citation Nr: 0721770	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the February 1995 rating decision that denied service 
connection for a chronic psychiatric disorder.  

2.  Entitlement to an effective date earlier than October 14, 
2005 for the grant of service connection for bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to September 
1991.  

This matter comes before a November 2005 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) (Regional Office), which granted service connection for 
a bipolar disorder, effective October 14, 2005.  The veteran 
disagreed with the effective date of the award of service 
connection and also, in December 2005, claimed CUE in a 
February 1995 rating decision which denied service connection 
for a chronic psychiatric disorder.  In February 2006, the 
statement of the case (SOC) addressed both issues, and the 
current appeals ensued.  

The veteran testified at an August 2006 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
transcript of that hearing is of record and is associated 
with the claims folder.  


FINDINGS OF FACT

1.  Service connection for a chronic psychiatric disorder was 
denied by rating decision of February 1995, and no appeal was 
filed within one year of receiving notice of that decision.

2.  The February 1995 rating decision was fully supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

3.  The veteran filed a reopened claim for service connection 
for bipolar disorder on October 14, 2005.  


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service 
connection for a chronic psychiatric disorder is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2006).  

2.  The February 1995 rating decision denying service 
connection for a chronic psychiatric disorder was not clearly 
and unmistakably erroneous.  38 C.F.R. §§ 3.105(a) (2006).  

3.  An effective date earlier than October 14, 2005, for the 
grant of service connection for bipolar disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

The veteran and his representative contend, in essence, that 
there is CUE in the February 1995 rating decision which 
denied service connection for a chronic psychiatric disorder.  
He maintains that he should have been granted service 
connection for a psychiatric disorder at that time, and that 
his grant of service connection for bipolar disorder should 
be effective to that date.  

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's claim for 
CUE.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  "   Livesay, 15 Vet. App. at 178.  An 
allegation of CUE does not represent a "claim," but rather is 
a collateral attack on a final decision.  It involves a legal 
challenge and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE.  

As for the issue of entitlement to an earlier effective date, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In this effective date claim, VCAA notice was provided in 
December 2005.  This notice was proper.  In this regard, the 
Board notes that the veteran was informed that in order to 
receive an earlier effective date for the grant of service 
connection that the evidence must show that he had a claim 
pending prior to October 14, 2005 for service connection for 
bipolar disorder (claimed as chronic psychiatric disorder) 
that was not adjudicated, or that he had a claim pending 
prior to October 14, 2005 for service connection for bipolar 
disorder (claimed as chronic psychiatric disorder) that had 
been continuously on appeal.  He also received notice in 
March 2006 and again in July 2006 regarding how an effective 
date is assigned.  During an August 2006 Board hearing, the 
veteran, through his representative, expressed his 
understanding of the type of information or evidence 
necessary to substantiate the claim for an earlier effective 
date for the grant of service connection for a psychiatric 
disorder.  The Board notes that the notice was not given 
prior to the November 2005 rating decision.  Following the 
receipt of proper notice in December 2005, however, the 
veteran was given an opportunity to submit evidence and 
argument in support of his claim.  Moreover, by way of a 
February 2006 statement of the case, the RO readjudicated the 
issue after the veteran's receipt of proper VCAA notice.  
Thus, any notice timing deficiency was cured by the 
subsequent adjudication of the claim.  Moreover, any defect 
in the content of the notice provided was not prejudicial, as 
the veteran had actual knowledge of the information and 
evidence necessary to substantiate the claim for an earlier 
effective date.  Additionally, he had actual knowledge that 
he was responsible for showing that an application to reopen 
the claim of service connection had been filed prior to 
October 14, 2005.  

The Board also notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  He has not 
identified any additional evidence pertinent to the claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.  He 
indicated in the December 2005 statement to VA, that he had 
nothing to offer outside what is already in the claims folder 
to validate his claim.  Again, in March 2006, he stated that 
he had no other information or evidence to give VA to 
substantiate his claim.  There are no known additional 
records to obtain.  A hearing was offered, and the veteran 
testified at a videoconference before the undersigned in 
August 2006.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that 
the evidence of record is more than sufficient to make a 
determination in this regard.  


II.  CUE

Under applicable criteria, a RO decision that is final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error. See 38 C.F.R. § 3.105(a) (2006).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this case, there is no evidence of clear 
and unmistakable error based on the facts or the law.  
Service connection for a chronic psychiatric disorder was 
denied by rating decision of February 1995.  The RO noted 
that that the veteran complained of sleep disturbance and 
depression associated with personal and family problems while 
in service.  However, no diagnosis was ever made of a chronic 
psychiatric disorder.  He was notified of the denial in 
February 1995, and he did not appeal within one year of the 
notice of denial, thus, the denial became final.  In 
October 2005, the veteran, in a Report of Contact, indicated 
that he wanted to reopen his claim for bipolar 
disorder/depression.  In an October 2005 VA examination, the 
examiner determined that it was more likely than not that the 
veteran's current bipolar disorder was connected with his 
emotional, occupational, and interpersonal problems that he 
experienced since he was on active duty.  As such, by rating 
decision of November 2005, the RO granted service connection 
for bipolar disorder, based on the October 2005 VA 
examination opinion.   

The overriding reason that the RO decision did not involve 
CUE is that the veteran simply disagreed as to how the 
medical evidence, which was before VA in February 1995 was 
evaluated.  The evidence of record at the time of the initial 
denial did not show a diagnosis of a psychiatric disorder in 
service, nor was there medical evidence at that time that 
associated a psychiatric disorder with his active duty 
service.  Not until the October 2005 VA examination, was a 
medical opinion rendered which provided a nexus between his 
problems in service and his diagnosed psychiatric disorder.  
The evidence paramount to a finding of service connection, 
was not of record at the time of the February 1995 denial, 
and therefore, there is no evidence of CUE.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the February 1995 rating 
decision, were not before VA, that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Mere 
disagreement with the weighing of service and post-service 
medical records extant in 1995 does not amount to CUE.  
Russell v. Derwinski ,3 Vet. App. 310 (1992) (en banc)).  As 
such, the Board must conclude that the February 1995 RO 
decision did not contain CUE.  


III.  Earlier Effective Date

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  In short, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).

In this case, the veteran initially filed a claim for 
entitlement to service connection for anxiety/depression, 
received in January 1995.  By rating decision of 
February 1995, service connection for a chronic psychiatric 
disorder was denied.  The veteran was notified of the denial 
of service connection by letter dated that same month.  The 
veteran was provided a copy of the rating decision and a copy 
of his appellate rights.  No appeal was received with regard 
to that decision.  

The veteran was contacted by VA on October 14, 2005, 
documented in a Report of Contact.  During that contact, he 
expressed a desire to reopen his claim for service connection 
for a psychiatric disorder.  By rating decision of November 
2005, the RO granted service connection for bipolar disorder 
(also claimed as a chronic psychiatric disorder), effective 
October 14, 2005.  

The Board understands the veteran's contentions that he 
believes the effective date for the award of service 
connection should be the date he first filed a claim (January 
1995) for service connection for a psychiatric disorder.  
However, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of an 
earlier effective date.  As noted above, the Board has denied 
the claim for CUE in the February 1995 final decision.  A 
freestanding claim for an earlier effective date is not 
available in light of the final February 1995 rating.  Thus, 
the January 1995 claim and subsequent February 1995 final 
rating decision cannot provide a basis for an earlier 
effective date for the award of service connection for a 
psychiatric disorder.

The veteran filed a claim to reopen the claim of service 
connection for a psychiatric disorder on October 14, 2005, 
although subsequently developed medical evidence indicate 
that he had a psychiatric disorder which is related to 
service, the regulations specifically dictate that the 
effective date for a reopened claim of service connection is 
whichever is later as between the date of claim and the date 
entitlement arose. Under no circumstances can the veteran's 
award of service connection for a psychiatric disorder be 
made effective prior to the date of his claim.  Therefore, an 


effective date earlier than October 14, 2005, for the grant 
of service connection for a psychiatric disorder is not 
warranted.


ORDER

The February 1995 rating decision, denying service connection 
for a chronic psychiatric disorder was not clearly and 
unmistakably erroneous, and the appeal is denied.  

An effective date earlier than October 14, 2005, for the 
grant of service connection for bipolar disorder is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


